Judge Breck
delivered the opinion of the Court.
Harris let his Jack to mares under a contract with the owners thereof, that he, Harris, was to have the colts at a specified price, which the proof goes to show, was considered less than their value, by the season or services of the Jack, estimated from two and a half to three dollars. We are of opinion that this was virtually a standing of the Jack and letting him to mares for profit and for hire, clearly in view of that object, and being done without a license, is in violation of the statute, which provides that no person shall stand a Jack without having applied to the clerk and obtained a license, &c. It is true the defendant was to receive no compensation or hire for the services of his Jack, if there was no colt, and whether he would receive any even if there should be, would depend upon the value thereof. It might be worth even less than the stipulated amount to be paid in money — but on the other hand it might be worth more than that and a fair compensation for the services of the Jack besides. The contract to have the colt, should there be one, at the price stipulated, was. *374itself of value to the defendant at the time it was made-, and the season or services of the Jack certainly must be regarded as constituting the consideration, or a portion of it on his part, in entering into it.
Cates, Attorney General, for Commonwealth.
The Court below, therefore, erred in rendering judgment for the defendant and overruling the motion for a new trial. Wherefore, the judgment is reversed and the cause remanded, that a new trial may be had consistent with the principles of this opinion.